IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSHUA C. CALLAHAN,                     §
                                         §
          Defendant Below,               §   No. 232, 2016
          Appellant,                     §
                                         §   Court Below—Superior Court
          v.                             §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID No. 0911003857
          Plaintiff Below,               §
          Appellee.                      §
                             Submitted: June 28, 2016
                             Decided:   August 22, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                   ORDER

      This 22nd day of August 2016, upon consideration of the appellant‟s

opening brief, the appellee‟s motion to affirm, and the record below, it appears to

the Court that:

      (1)      The appellant, Joshua C. Callahan, filed this appeal from the Superior

Court‟s denial of his motion for reduction of sentence. The State of Delaware filed

a motion to affirm the judgment below on the ground that it was manifest on the

face of Callahan‟s opening brief that the appeal was without merit. We agree and

affirm.

      (2)      The record reflects that, on May 5, 2010, Callahan pled guilty to

Possession of Firearm During the Commission of a Felony, Robbery in the First
Degree, Conspiracy in the Second Degree, and two counts of Reckless

Endangering in the First Degree. Callahan was sentenced to thirty-six years of

Level V incarceration, suspended after eleven years and successful completion of

the Greentree Program for decreasing levels of supervision. Callahan did not

appeal the Superior Court‟s judgment.

         (3)     On March 28, 2016, Callahan filed his fifth motion for modification

or reduction of sentence. The Superior Court denied the motion, finding that the

sentence imposed was reasonable and appropriate and that there were no

extraordinary circumstances to support consideration of Callahan‟s untimely

motion. This appeal followed.

         (4)     This Court reviews the Superior Court‟s denial of a motion for

reduction of sentence for abuse of discretion.1 Under Superior Court Criminal

Rule 35(b), a motion for reduction of sentence that is not filed within ninety days

of sentencing, like Callahan‟s motion, will only be considered in extraordinary

circumstances or under 11 Del. C. § 4217, which permits sentence reduction if the

Department of Correction files an application for good cause shown and certifies

that the offender does not constitute a substantial risk to the community or himself.

Rule 35(b) also provides that the Superior Court will not consider repetitive

requests for sentence modification.


1
    State v. Lewis, 797 A.2d 1198, 1202 (Del. 2002).


                                                 2
       (5)    In his opening brief, Callahan argues that the Superior Court should

have considered his exceptional rehabilitation efforts in prison as an extraordinary

circumstance that justified reduction of his sentence.                  “[P]articipation in

educational and rehabilitative programs, while commendable, does not, in and of

itself, constitute „extraordinary circumstances‟ for purposes of Rule 35(b).”2 In

addition, Callahan‟s motion for reduction of sentence was repetitive under Rule

35(b). The Superior Court did not err therefore in denying Callahan‟s motion for

reduction of sentence.

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                           BY THE COURT:
                                           /s/ Leo E. Strine, Jr.
                                           Chief Justice




2
 DeShields v. State, 2012 WL 1072298, at *1 (Del. Mar. 30, 2012) (citing Morgan v. State, 2009
WL 1279107, at *1 (Del. May 11, 2009)).



                                              3